Exhibit 10.1

FTI CONSULTING, INC.

2009 OMNIBUS INCENTIVE COMPENSATION PLAN

CASH-BASED PERFORMANCE AWARD AGREEMENT

To                                     :

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of up to                      cash-based performance units
(the “Performance Units”) under the FTI Consulting, Inc. 2009 Omnibus Incentive
Compensation Plan, as amended and restated as of June 3, 2009, as further
amended from time to time (the “Plan”), conditioned upon your agreement to the
terms and conditions described below. Each Performance Unit represents, on the
books of the Company, a unit which is equivalent in value to one share of the
Company’s common stock, $0.01 par value (the “Common Stock”). This Cash-Based
Performance Award Agreement (this “Agreement”) evidences the Award of the
Performance Units. The effective date of grant shall be                     
(the “Grant Date”), subject to your promptly signing and returning a copy of
this Agreement to the Company.

The Award is subject in all respects to and incorporates by reference the terms
and conditions of the Plan. You hereby represent that you have received and
reviewed a copy of the Plan and that you are familiar with the terms of the
Plan. You hereby acknowledge that you have carefully read this Agreement and
agree, on behalf of yourself and your beneficiaries, estate and permitted
assigns, to be bound by all of the provisions set forth herein, and that the
Award and the Performance Units are subject to all of the terms and provisions
of this Agreement and of the Plan, as the Plan may be amended from time to time
in accordance with its terms. The undersigned agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee
concerning questions arising under this Agreement or the Plan with respect to
the Award or the Performance Units. Capitalized terms used herein that are not
otherwise defined shall have the meaning attributed to such terms under the
Plan.

1. Terms and Conditions of the Award. The following terms and conditions shall
apply:

(a) Performance-Based Vesting.

i. All of the Performance Units are nonvested and forfeitable as of the Grant
Date. Subject to the satisfaction of the time-based vesting and other
conditions, if any, applicable to the Award under Section 1(b) hereof, and
except as set forth in Section 1(c) hereof, the Performance Units shall vest as
set forth below:

[TO BE ESTABLISHED BY ADMINISTRATOR]

Performance Units that do not become vested based on the foregoing schedule and
other conditions, if any, established by the administrator, shall be immediately
forfeited, effective as of                     , without any further action of
the Company whatsoever and without any consideration being paid therefor, and
shall cease to be eligible to become fully vested in accordance with
Section 1(b) or Section 1(c) hereof.

(b) Time-Based Vesting. Subject to the satisfaction of the performance-based
vesting conditions applicable to the Award under Section 1(a) hereof, and except
as set forth in Section 1(c) hereof, the Performance Units shall vest on a
cumulative basis as set forth below:

[TO BE ESTABLISHED BY ADMINISTRATOR]



--------------------------------------------------------------------------------

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to your continued service (including service as a consultant or service
as a part-time employee during any transition period) with the Company or any of
its subsidiaries on each applicable vesting date. Subject to the provisions of
Section 1(c) hereof, Performance Units shall only become fully vested and
payable hereunder to the extent that the vesting conditions contained in both of
Sections 1(a) and 1(b) are satisfied.

(c) Accelerated Vesting. Notwithstanding the provisions of Sections 1(a) and
1(b) hereof. The following provisions shall also apply to the Award:

[TO BE ESTABLISHED BY ADMINISTRATOR]

Notwithstanding the foregoing, the Committee reserves the right to accelerate
the vesting of all or any portion of the then outstanding unvested Performance
Units hereunder at any time and for any reason, except to the extent that such
action would cause the Award to be ineligible to qualify as “performance-based
compensation” under Code Section 162(m).

(d) Payment. [TO BE ESTABLISHED BY ADMINISTRATOR]

(e) Termination of Service. Except as otherwise provided in Section 1(c) hereof,
all Performance Units that have not become vested and payable hereunder as of
the date of your termination of service with the Company and its subsidiaries
shall be immediately forfeited and cancelled upon such termination without any
further action of the Company whatsoever and without any consideration being
paid therefor.

2. Restrictions on Transfer. Prior to payment, you may not sell, assign,
transfer, pledge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) the Award, and the Award may not be subject to
execution, attachment or similar process. Any sale or transfer, or purported
sale or transfer, shall be null and void. The Company shall not be required to
recognize on its books any action taken in contravention of these restrictions.

3. Tax Withholding. The Company shall have the right to withhold any federal,
state, local or foreign taxes required by law to be withheld in connection with
the payment of the Award hereunder in accordance with the provisions of
Section 12.1 of the Plan.

4. Adjustments for Corporate Transactions and Other Events. The Award shall be
subject to the provisions of Sections 8.7 and 9 of the Plan relating to
adjustments for changes in corporate capitalization and other extraordinary or
unusual or non-recurring events.

5. Non-Guarantee of Service Relationship. Nothing in the Plan or this Agreement
alters your service relationship with the Company or shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain you as an employee or other service provider for any period of time.
This Agreement is not to be construed as a contract of service relationship
between the Company and you. This Agreement does not limit in any way the
possibility of your termination of service with the Company or its subsidiaries
at any time or for any reason (or no reason), whether or not such termination
results in the forfeiture of any portion of the Award or any other adverse
effect on your interests under the Plan.

 

2



--------------------------------------------------------------------------------

6. The Company’s Rights. The existence of the Award does not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, including that of its Affiliates,
or any merger or consolidation of the Company or any Affiliate, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company or any Affiliate, or any sale
or transfer of all or any part of the Company’s or any Affiliate’s assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

7. Entire Agreement. This Agreement, inclusive of the Plan (which is
incorporated by reference into this Agreement), contains the entire agreement
between you and the Company with respect to the Award. Any and all existing oral
or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement by any person
with respect to the Award are superseded by this Agreement and are void and
ineffective for all purposes.

8. Conformity and Conflict. Unless otherwise specifically provided in this
Agreement, in the event of a conflict, inconsistency or ambiguity between or
among any provision, term or condition of this Agreement and the Plan, the
provisions of the Plan shall control, except in the case of Section 10 of this
Agreement, which shall control in all cases.

9. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award as determined
in the discretion of the Committee, except as provided in the Plan or in any
other written document signed by you and the Company.

10. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect to the Award shall be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

11. Unfunded Status. The Performance Units and the bookkeeping account to which
they are credited shall not be deemed to create a trust or other funded
arrangement. Your rights with respect to the Award shall be those of a general
unsecured creditor of the Company, and under no circumstances shall you have any
other interest in any asset of the Company by virtue of the Award.

12. Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement that violate
such statute or public policy shall be stricken, and all portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect. Further, it is the intention of the parties that any
court order (or decision of arbitrator(s), as applicable) striking any portion
of this Agreement should modify the terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

13. Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

3



--------------------------------------------------------------------------------

14. Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

15. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

16. Transfer of Personal Data. You authorize, agree and unambiguously consent to
the transmission by the Company (or any subsidiary) of any personal data
information related to the Performance Units awarded under this Agreement, for
legitimate business purposes (including, without limitation, the administration
of the Plan) out of your home country and including to countries with less data
protection than the data protection provided by your home country. This
authorization and consent is freely given by you.

17. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of any payment hereunder, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and the
treasury regulations and other official guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.

IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the date
electronically signed, accepted and acknowledged by the award recipient.

 

4